Case 1:17-cr-00572-JMS Document 50 Filed 03/20/19 Page 1 of 5      PageID #: 493



KENJI M. PRICE
United States Attorney

MARC A. WALLENSTEIN #10456
Assistant United States Attorney
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, HI 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-mail: Marc.Wallenstein@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )   CR. NO. 17-00572 JMS
                                     )
                     Plaintiff,      )   GOVERNMENT OPPOSITION TO
                                     )   DEFENDANT GARRETT OKUBO’S
    vs.                              )   MOTION TO CONTINUE
                                     )   SENTENCING AND FORFEITURE
GARRETT OKUBO,                       )   HEARING
                                     )
             Defendant.              )   Date: April 4, 2019
                                     )   Time: 9:00 A.M.
                                         Judge: Hon. J. Michael Seabright



  GOVERNMENT OPPOSITION TO DEFENDANT GARRETT OKUBO’S
  MOTION TO CONTINUE SENTENCING AND FORFEITURE HEARING
Case 1:17-cr-00572-JMS Document 50 Filed 03/20/19 Page 2 of 5           PageID #: 494




      The government respectfully opposes the defense Motion for a Continuance

of Sentencing and Forfeiture hearing, because it is premature.

      The defense has informed the government that it intends to respond to the

government’s Motion for Entry of a Forfeiture Money Judgment soon—and

possibly as soon as the end of this week. The defense recently provided the

government with an expert report that it intends to attach to its response. The

government is in the process of identifying an expert of its own to respond the

defense expert, and expects to have a responsive report ready by early next week.

The government is optimistic that both parties will be able to file their respective

expert reports and pleadings far enough in advance of the April 4 sentencing to

give the Court sufficient time to review the reports and apprise itself of the relevant

issues.

      The legal issues presented by the dueling expert reports will be essentially

the same as the legal issues raised in the parties respective Sentencing Statements,

which have already been extensively briefed. If the Court reaches a decision on

the issues raised in the Sentencing Statements, the forfeiture amount will flow

logically from that decision. The parties have agreed that Okubo will forfeit the

funds that he was actually paid for the submission of false claims. See Plea

Agreement ¶ 13. The parties dispute what “counts” as a false claim. If the Court


                                           2
Case 1:17-cr-00572-JMS Document 50 Filed 03/20/19 Page 3 of 5             PageID #: 495




adopts the government view, the forfeiture amount will be the funds that Okubo

was paid for both the “travel” claims and the “unlicensed staff” claims. If the

Court adopts the defense view, the forfeiture amount will be the funds that Okubo

was paid only for the “travel” claims, not the “unlicensed staff” claims.

      Hence, the Court can wait to decide whether to continue the April 4

sentencing until Thursday, March 28, which is one week before the sentencing. If

the parties have fully briefed the issues and filed their respective expert reports by

that time, no continuance will be necessary, unless the Court wishes to have

additional time to digest the materials. If the parties are unable to file in that time,

then the government would not oppose a continuance. This approach appears to

the government to maximize judicial economy. Of course, if the Court prefers to

have more than one week in advance of the sentencing to review the expert reports,

then a continuance would be appropriate. But the government does not anticipate

that the issues will be particularly complex, and sees no need for a continuance at

this time.

      The government acknowledges that it did not file its Motion regarding

forfeiture until recently, and apologizes to the Court for that omission. But the

defense has been aware of the government’s position on forfeiture since before Mr.

Okubo pled guilty in April 2018, and has been discussing the possibility of


                                            3
Case 1:17-cr-00572-JMS Document 50 Filed 03/20/19 Page 4 of 5            PageID #: 496




identifying an expert since that time. The defense only recently identified an

expert. The defense then reached out to the government and asked the government

to formally seek forfeiture. Until that recent discussion, the government was under

the impression that the parties intended to litigate the loss amount issue first, and

then once that issue was resolved, the parties would agree to the corresponding

forfeiture amount that flowed logically from the Court’s findings on the loss

amount. This understanding is supported by the Plea Agreement. In the Plea

Agreement, Okubo agreed that “defendant will consent to the entry of a forfeiture

money judgment in the amount the Court determines represents the property, real

or personal, that constitutes or is derived from proceeds traceable to the violations

of 18 U.S.C. § 1347 to which defendant is pleading guilty (the ‘Forfeiture Money

Judgment’).” Plea Agreement ¶ 13.

      In any case, the government has no issue with the defense now deciding to

litigate the forfeiture issue before the loss amount issue, and wants the defense to

have the time it needs to file whatever position it wishes to take. But the defense

has had a long time to identify an expert, and the government is of the view that

everything that needs to be done can be accomplished in advance of the April 4

sentencing date.




                                           4
Case 1:17-cr-00572-JMS Document 50 Filed 03/20/19 Page 5 of 5            PageID #: 497




      The parties are attempting to reach agreement that live expert testimony is

not necessary in this case, and that the written expert reports will be sufficient. If

the parties reach that agreement, then there will be no need to accommodate expert

witness travel, and no need to continue the April 4 forfeiture hearing and

sentencing.

      In any event, even if the Court grants the defense request for a short

continuance of sentencing, the forfeiture hearing can still take place (or at least

begin to take place) on April 4.

      The government is normally accommodating to defense requests for

continuances, but respectfully suggests that the parties may benefit from keeping

the April 4 court date, even if follow-on proceedings end up being necessary.

Approached in that way, keeping the April 4 hearing date on the calendar for now

will keep the case moving forward.

DATED: March 4, 2017, at Honolulu, Hawaii.

                                               Respectfully submitted,

                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii

                                               By /s/ Marc A. Wallenstein
                                                MARC A. WALLENSTEIN
                                                Assistant U.S. Attorney
                                                Attorneys for Plaintiff

                                           5
